Oo eo ITD nH BP WD YPN Fe

Oo NY NH YN HN HN HP KD RR i ea ee ea a
ao NN ON PSP WY NY KY DO DBA DB mA BR WW NO KF COC

 

 

Case 2:21-mj-00265-BAT Document1 Filed 05/06/21 Page 1 of 7

Magistrate Judge Brian A. Tsuchida

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff

Vv.

AARON KWON HAUG,

Defendant.

 

 

NO. MJ21-265

COMPLAINT FOR VIOLATION

Title 21, United States Code, Sections
841(a)(1) and (b)(1)(C)

BEFORE, Brian A. Tsuchida, United States Magistrate Judge, U. S. Courthouse,

Seattle, Washington.

The undersigned complainant being duly sworn states:

COUNT 1

(Possession of a Controlled Substance with Intent to Distribute)

On or about May 5, 2021, in Tukwila, within the Western District of Washington,

Aaron Kwon HAUG knowingly and intentionally did possess, with intent to distribute,

fentanyl, a substance controlled under Schedule II, Title 21, United States Code, Section

812.

COMPLAINT/HAUG - |

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Oo Feo IHD OO Se W YN

BO NY NY NY NHN NY NY DP RN RB a i ee
oo IN WH BP WO NYO KFK& DOD OO Dns ND OH FP WOW HPO KF CO

 

 

Case 2:21-mj-00265-BAT Document1 Filed 05/06/21 Page 2 of 7

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(C).

The undersigned complainant, Henry Linehan, Drug Enforcement Agency Task
Force Officer, being duly sworn, further deposes and states as follows:

INTRODUCTION

1. Iam a commissioned law enforcement officer of the Tukwila Police
Department, assigned to the Drug Enforcement Administration (DEA), Seattle Field
Office, as a Task Force Officer (TFO) with the Valley Narcotics Enforcement Team
(DEA Group D-22). I have been employed as a Law Enforcement Officer for over 11
years. I have formal training in controlled substances investigations to include marijuana,
methamphetamine, heroin, MDMA, oxycodone, cocaine, and fentanyl. My duty
assignment includes investigating violations of federal and state-controlled substance
laws.

2. My law enforcement experience includes participation in numerous
investigations of organizations trafficking in controlled substances and as a result I
understand the manner in which drugs are distributed and the various roles played by
individuals and groups in the distribution. I have participated in the execution of a
multitude of drug search warrants.

3, Throughout the course of my training, and in my 11 years of law
enforcement, I have become familiar with the methods of drug trafficking and have
interviewed dozens of suspects and others familiar with the drug trade. I am familiar with
the appearance, prices, and transport methods of illegal controlled substances. I have
testified in criminal proceedings in State courts relating to drug possession and
trafficking.

4, I am engaged in an investigation of the crime of delivery of fentanyl. I am
being assisted by members of both the Tukwila Police Department Anti-Crime Team
(TAC) and the DEA Seattle Field Office Group D-22, Valley Narcotics Enforcement

Team (VNET).
COMPLAINT/HAUG - 2 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
oOo Fe TN WH SP WD YN Ff

Oo NO NO NY NH HN HN KN HNO eRe RRR Re Re ee
oOo NN ON RW YN KF DO FN DA BPW YH KF CO

 

 

Case 2:21-mj-00265-BAT Document1 Filed 05/06/21 Page 3 of 7

5. The facts set forth in this complaint are based on my own personal
knowledge; information obtained from other individuals during my participation in this
investigation, including other law enforcement officers; interviews of cooperating
witnesses; review of documents and records related to this investigation; communications
with others who have personal knowledge of the events and circumstances described
herein; and information gained through my training and experience.

6. Because this affidavit is submitted for the limited purpose of establishing
probable cause in support of a criminal complaint, it does not set forth each and every
fact that I, or others, have learned during the course of this investigation.

SUMMARY OF PROBABLE CAUSE
A. March 11,2021 Controlled Buy

7. On March 11, 2021, I, Task Force Officer Henry Linehan, acting in an
undercover capacity, was introduced to AARON KWON HAUG by a confidential
informant (hereinafter, “CT”). The CI, who was assisting law enforcement for favorable
treatment on a recent arrest, had identified HAUG as a potential source for drugs. The CI
played no other role in this investigation beyond introducing me to HAUG.

8. The introduction took place in the parking lot of Bartell Drugs located at
14277 Tukwila International Blvd, in Tukwila Washington. On that occasion, I met with
HAUG inside a silver 2018 Ford Focus and he provided me with pills in exchange for
prerecorded Tukwila buy funds.

9. The pills were small, circular, and blue in color. The pills were pressed
with “M” on one side and “30” on the other. The pills were not field-tested due to the
highly dangerous nature of fentanyl.

10. During my short meeting with HAUG, the subject had introduced himself
by the nickname “E” and provided me with his phone number. HAUG also indicated that
he had access to a large quantity of pills.

COMPLAINT/HAUG -3 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Oo eH NHN OH FP WD YN

wo po NO YN NY NHN NY NY NO RR RRR Re Re Se Se
Oo TID wn FP WOW NY K& TD ODO FAHD DN FR W YN KY CO

 

 

Case 2:21-mj-00265-BAT Document1 Filed 05/06/21 Page 4 of 7

11. HUAG was subsequently identified via his Department of Licensing photo.
The DOL photo was obtained after a database check of the Washington State license
plate number associated with the vehicle HAUG was driving. HAUG was one of the two
vehicle’s registered owners.

12. The pills were placed into evidence. Later, I transported the pills to the
Washington State Patrol Crime Laboratory. The pills were tested by the laboratory and
found to contain fentanyl. No oxycodone was detected.

B. March 16, 2021 Controlled Buy

13. OnMarch 15 and 16, 2021, I texted HAUG at the number he had provided
to set up another purchase of pills from HAUG. During the text conversation, HAUG
and I agreed to again meet at the Bartell Drugs parking lot, and that I would purchase 30
pills for $300.

14. On March 16, 2021, with the assistance of Tukwila Police Department
detectives, I met with HAUG in the parking lot of Bartell Drugs located at 14277
Tukwila International Blvd, in Tukwila. HAUG arrived at the location in the same Ford
Focus.

15. Just prior to my meeting with HAUG, Detective David Cruz observed
HAUG park, exit his vehicle and walk to its trunk. HAUG opened the trunk and after
approximately 15 seconds closed it again before returning to the driver seat of the
vehicle.

16. Imet with HAUG inside his vehicle and he provided me with 30 suspected
fentanyl pills in exchange for $300 in prerecorded Tukwila buy funds. HAUG stated he
would give me a discount if I was still interested in purchasing a larger quantity of pills.
The pills were placed into evidence at the Tukwila Police Department.

C. March 30, 2021 Controlled Buy

17. In late March 2021, I received a text from an unknown number, 323-472-

3183. The messenger identified himself as “E” and stated this was his new number.

HAUG and I communicated via text message and arranged to meet for another drug
COMPLAINT/HAUG - 4 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Oo A IN Dn OO FP W NY

oOo NO NY NY NY NY NO NN HNO Re RB RR RR; Re Re
Oo SI DN OW BP WOW DHPO KF DTD ODO Bn Dn FP WD NYO KF OC

 

 

Case 2:21-mj-00265-BAT Document1 Filed 05/06/21 Page 5 of 7

transaction. The quantity of pills and location of the transaction were discussed via text
message.

18. On March 30, 2021, with the assistance of Tukwila Police Department
detectives, I met with HAUG in the parking lot of Target located at 301 Strander Blvd, in
Tukwila.

19. — Just prior to the buy, HAUG exited his vehicle and entered the trunk
compartment. I observed HUAG manipulating items inside the trunk before returning to
the vehicle’s driver seat.

20.  Ithen met with HAUG inside the same Ford Focus car. HAUG provided
me with 50 suspected fentanyl pills in exchange for $500 in Tukwila Police Department
prerecorded buy funds.

21. HAUG and I had a brief discussion regarding future potential drug
activities. The pills were placed into evidence at the Tukwila Police Department.

22. After the transaction was complete and I had departed, Tukwila Police
Department Detective Jamie Sturgill observed HAUG exit his vehicle and place a
medium sized black bag into the trunk.

D. April 23, 2021 Controlled Buy

23.  Inearly April 2021, I received a text message from an unknown number,
206-790-7213. The messenger identified himself as “E” and stated this was his new
number.

24. In late April 2021, HAUG and I communicated via text message and
arranged to meet for another drug transaction. On April 23, 2021, with the assistance of
Tukwila Police Department detectives, I met with HAUG in the parking lot of Lovers,
located at 5301 Southcenter Blvd, in Tukwila.

25. HAUG arrived at the location in the Ford Focus, which was now bearing a
new license plate number. I met with HAUG inside his vehicle and he provided me with
50 suspected fentanyl pills in exchange for $500 in prerecorded Tukwila buy funds.

COMPL. AINT/HAUG - 5 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
ey

Oo VY NY NY NY HN NN KN ew i i i se
oOo aI NWN A SP WY NY KF OD Oo Wen Hn BPW YHOO KF CO

Oo Oo YTD OO FP WW WNW

 

 

Case 2:21-mj-00265-BAT Document1 Filed 05/06/21 Page 6 of 7

26. During this time HAUG and I discussed a potential future purchase of a
large quantity of pills from HAUG. The pills were placed into evidence at the Tukwila
Police Department.

E. May 5, 2021 Search of the Defendant’s Vehicle

27. After the fourth purchase, HAUG and I remained in sporadic
communication via the telephone number (206)790-7213.

28. On May 5, 2021, HAUG and I arranged to meet one another. HAUG and I
agreed I would purchase 1,000 pills for $8,000. HAUG arrived at the meet driving his
car and met with female who entered the front passenger seat. Officers contacted HAUG
inside his vehicle. As HAUG exited the vehicle, a black bag fell from the open driver’s
door onto the ground by his feet. Once HAUG was secured, investigators searched the
black bag and located cellular phones, various paraphernalia, and the following suspected
narcotics: suspected cocaine, suspected MDMA pills, and XANAX type pills.

29. Officers searched the car pursuant to a search warrant. Upon searching the
front passenger seat floorboard of the vehicle, investigators located an orange “Crown
Royal” bag. Inside the “Crown Royal” bag were three clear plastic zip lock bags
containing multiple pills. The pills were consistent with others purchased from HAUG
during this investigation. The largest bag was labeled “1000” in pen and appeared to
contain approximately 1,000 pills.

30. The female passenger of HAUG’s vehicle stated that she had met with
HAUG inside his vehicle and had provided him with $100 to purchase 10 pills. She
stated that as police had arrived, HAUG had instructed her to tell the police that the pills
were hers.

31. The pills purchased during the second, third, and fourth undercover buys as
well as the pills recovered in the search of the vehicle were not field-tested because of the
highly dangerous nature of fentanyl. However, the pills were nearly identical in
appearance to the pills purchased during the first undercover buy — they were small, blue,

circular, and stamped with “M” “30.” While these pills are consistent in appearance with
COMPLAINT/HAUG - 6 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Oo Oo ND On PP WD NO

NO bo NYO NO HN NHN KN KN DR me me Re ee Re ee ee
ao NI HD A FP WO ND KF DO FN DN BR W NO KH CO

 

 

Case 2:21-mj-00265-BAT Document1 Filed 05/06/21 Page 7 of 7

legitimate pharmaceutical oxycodone pills (according to pill identifier drugs.com), I
believe they contain fentanyl because (1) the pills from the first buy contained fentanyl,
and (2) there’s been an influx of pills into the Puget Sound region that are designed to
look like legitimate oxycodone but actually contain fentanyl.
F. Defendant’s Statements

32. HAUG was advised of his Miranda rights by TFO Mike Afalava and stated
he understood them. Post Miranda, HAUG stated there were 1,300 pills, a small amount
of cocaine and a small amount of ecstasy located inside his vehicle. HAUG stated the
narcotics were located inside a Crown Royal bag located in the vehicle’s front passenger

seat floorboard. HAUG stated the Crown Royal bag and narcotics belonged to him.

CONCLUSION
33. Based on the foregoing, I respectfully submit that there is probable cause to
believe that HAUG committed the crime of Possession of a Controlled Substance with

Intent to Distribute in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(C). Low y /
Henn ec, Complainant
Drug Enforcement Agency Task Force Officer
Based on the Complaint and Affidavit sworn before me pursuant to Crim. Rule

4.1, the Court hereby finds that there is probable cause to believe the Defendant

committed the offense set forth in the Complaint.

Dated this 6th day of May, 2021.

 

BRIAN A. TSUCHIDA
United States Magistrate Judge

COMPLAINT/HAUG - 7 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
